     Case 1:19-cv-07239-RPK-JO Document 19 Filed 06/14/20 Page 1 of 3 PageID #: 118




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------------X
                                                                               :
SUM CHAN,                                                                      :
                                                                               : Case No. 19-cv-7239-RPK-JO
                                                 Plaintiff,                    :
                                                                               :
                              v.                                               :    REPLY to COUNTERCLAIM
                                                                               :    of DEFENDANT QI WENG
                                                                               :
THE CITY OF NEW YORK, NEW YORK CITY                                            :
POLICE DEPARTMENT, QUEENS COUNTY                                               :
DISTRICT ATTORNEY’S OFFICE, POLICE                                             :
OFFICER RAFFAELE BARILE, POLICE                                                :
OFFICER STACY RAO & QI WENG,                                                   :
                                                                               :
                                                 Defendants.                   :
--------------------------------------------------------------------------------X

         Plaintiff SUM CHAN (hereinafter “plaintiff”), by and through his attorney herein, Michael R. Curran,

Esq., alleges the following in connection with the Counterclaim alleged by defendant Qi Weng (“defendant

Weng”), and in response to defendant Weng’s Answer:

             GENERAL OBJECTIONS OR CORRECTIONS IN REPLY TO ANSWER OF QI WENG

1.       Plaintiff objects to the apparently frivolous tone of defendant Weng’s Answer, as, for example, in

answer to Paragraph 9 of the Complaint, defendant Weng denies upon information and belief New York

City is a municipal corporation under State law. There are numerous incidences of these kinds of denials

in the Answer, to which plaintiff objects.

2.       Correcting allegations in Paragraph 41 of the Complaint, the references to “defendant Rao” in this

Paragraph of the Complaint should be to “defendant Weng.” Defendant Rao is a police officer; defendant

Weng is the alleged assailant. This error is earmarked for correction.

3.       Paragraph 53 was omitted, as stated in defendant Weng’s Answer.

4.       Paragraph 66 should read: “Plaintiff restates and realleges the allegations contained in Paragraphs
                                                 Page 1 of 3
     Case 1:19-cv-07239-RPK-JO Document 19 Filed 06/14/20 Page 2 of 3 PageID #: 119




“1” to “65” above as if set forth more fully herein.”

                                   REPLY TO COUNTERCLAIM OF QI WENG

5.       In reply to Paragraph 1 of the Counterclaim of defendant Weng, plaintiff neither admits nor denies

the statement contained therein, as it is not a statement of fact.

6.       In reply to Paragraph 2 of the Counterclaim, plaintiff, who was roughly 70 years of age at the time

alleged, denies the allegations.

7.       In reply to Paragraph 3 of the Counterclaim, plaintiff denies the allegations.

8.       In reply to Paragraph 4 of the Counterclaim, plaintiff denies the allegations.

9.       In reply to Paragraph 5 of the Counterclaim, plaintiff denies the allegations.

10.      In reply to Paragraph 6 of the Counterclaim, plaintiff denies the allegation.

11.      In reply to Paragraph 7 of the Counterclaim, plaintiff denies the allegations.

12.      In reply to paragraph 8 of the Counterclaim, plaintiff denies the allegation, insofar as this statement,

which is part of the ad damnum, is capable of denial.

13.      In reply to the ad damnum appearing after Paragraph 8 of the Counterclaim, plaintiff denies the

allegations, insofar as the allegations are capable of being denied.

                             AFFIRMATIVE DEFENSES TO THE COUNTERCLAIM

         Plaintiff, pursuant to Court Rules, alleges the following Affirmative Defenses in connection with

the Counterclaim of defendant Qi Weng:

14.      Plaintiff restates and realleges Paragraphs “1” through “13” above, as if set forth more fully herein.

15.      The Counterclaim fails to state a claim upon which relief may be granted.

16.      The Counterclaim alleges an intentional tort which is barred by the New York State statute of

limitations of one year to bring actions on such claims. CPLR 215(3).


                                                  Page 2 of 3
  Case 1:19-cv-07239-RPK-JO Document 19 Filed 06/14/20 Page 3 of 3 PageID #: 120




17.      The Counterclaim is barred by the Doctrine of Unclean Hands.

18.      The Counterclaim relies upon ambiguous and indefinite statements and does not provide an

opportunity for response by the plaintiff to the claims therein.

19.      The Counterclaim is barred by the theory of laches.

20.      The Counterclaim admits facts in the Complaint, placing defendant Weng at the place, date and

time of the incident, as alleged in the Complaint, substantiating plaintiff’s allegations, leading to the

intervention and involvement of the City of New York and defendants P.O. Barile and P.O. Rao.

         Wherefore, plaintiff respectfully demands that defendant Weng’s Counterclaim be denied and

dismissed, and that the Court respectfully find defendant Weng liable for intentional tort and assault and

battery perpetrated against plaintiff.

Dated:          June 14, 2020

                                              Michael R. Curran /s/
                                              Michael R. Curran
                                              Attorney for Plaintiff

                                         Certification of Service

        Michael R. Curran, an attorney duly admitted to practice before the United States District Court for
the Eastern District of New York, respectfully certifies that, on June 14, 2020, he served counsel for the
City of New York and Qi Weng with the within Reply to Counterclaim via the ECF system as follows:
(1) Law Offices of Xuejie Wong, PLLC, 136-20 38th Avenue, Suite 9I, Flushing, New York 11354,
xwonglaw@gmail.com; (2) Law Department of the City of New York, 100 Church Street, New York
10007, kweall@law.nyc.gov.

                                                               Michael R. Curran /s/
                                                               Michael R. Curran




                                                Page 3 of 3
